Exhibit 10(a)(1)

 

364-DAY REVOLVING CREDIT AGREEMENT

 

 

Dated as of July 30, 2003

 

among

 

ALLTEL CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as the Administrative Agent and
L/C Issuer,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as the Syndication Agent,

 

 

BANC OF AMERICA SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

as the Joint Lead Arrangers and Joint Book Runners,

 

 

CITIBANK, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION,

BANK ONE, NA, and JPMORGAN CHASE BANK,

as the Co-Documentation Agents,

 

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

$500,000,000

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms.

1.02

Other Interpretive Provisions.

1.03

Accounting Terms.

1.04

Rounding.

1.05

References to Agreements and Laws.

1.06

Letter of Credit Amounts.

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

Loans.

2.02

Borrowings, Conversions, and Continuations of Loans.

2.03

Letters of Credit.

2.04

Prepayments.

2.05

Reduction or Termination of Commitments.

2.06

Change of Control.

2.07

Repayment of Outstanding Amount of all Loans.

2.08

Interest.

2.09

Fees.

2.10

Computation of Interest and Fees.

2.11

Evidence of Debt.

2.12

Payments Generally.

2.13

Sharing of Payments.

2.14

Extension of Termination Date.

2.15

Conversion to Term Loan.

 

 

ARTICLE III. TAXES, YIELD, PROTECTION AND ILLEGALITY

3.01

Taxes.

3.02

Illegality.

3.03

Inability to Determine Rates.

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans.

3.05

Funding Losses.

3.06

Matters Applicable to all Requests for Compensation.

3.07

Survival.

 

 

ARTICLE IV. CONDITIONS PRECEDENT

4.01

Conditions to Closing.

4.02

Conditions to all Credit Extensions.

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

5.01

Existence, Qualification, and Power; Compliance with Laws.

5.02

Authorization; No Contravention.

5.03

Governmental Authorization.

5.04

Binding Effect.

5.05

Financial Statements; No Material Adverse Effect.

5.06

Litigation.

5.07

No Default.

 

i

--------------------------------------------------------------------------------


 

5.08

Ownership of Property; Liens.

5.09

Environmental Compliance.

5.10

Taxes.

5.11

ERISA Compliance.

5.12

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

5.13

Rank of Debt.

5.14

Disclosure.

5.15

Tax Shelter Regulations.

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

6.01

Financial Statements.

6.02

Certificates; Other Information.

6.03

Notices.

6.04

Payment of Obligations.

6.05

Preservation of Existence, Etc.

6.06

Maintenance of Properties.

6.07

Maintenance of Insurance.

6.08

Compliance with Laws.

6.09

Books and Records.

6.10

Inspection Rights.

6.11

Use of Proceeds.

 

 

ARTICLE VII. NEGATIVE COVENANTS

7.01

Liens.

7.02

Indebtedness.

7.03

Subsidiary Indebtedness.

7.04

Fundamental Changes.

7.05

Change in Nature of Business.

7.06

Transactions with Affiliates.

7.07

Burdensome Agreements.

7.08

Use of Proceeds.

7.09

Total Debt to Capitalization Ratio.

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01

Events of Default.

8.02

Remedies Upon Event of Default.

8.03

Application of Funds.

 

 

ARTICLE IX. AGREEMENT AMONG LENDERS

9.01

Appointment and Authorization of Administrative Agent.

9.02

Delegation of Duties.

9.03

Liability of Agent-Related Persons.

9.04

Reliance by Administrative Agent.

9.05

Notice of Default.

9.06

Credit Decision; Disclosure of Information by Administrative Agent and
Syndication Agent.

9.07

Indemnification of Agent-Related Persons.

9.08

Administrative Agent in its Individual Capacity.

9.09

Successor Administrative Agent.

9.10

Administrative Agent May File Proofs of Claim.

 

ii

--------------------------------------------------------------------------------


 

9.11

Other Agents; Joint Book Runners, Joint Lead Arrangers.

 

 

ARTICLE X. MISCELLANEOUS

10.01

Amendments, Etc.

10.02

Notices and Other Communications; Facsimile Copies.

10.03

No Waiver; Cumulative Remedies.

10.04

Attorneys’ Fees, Expenses and Taxes.

10.05

Indemnification by the Borrower.

10.06

Payments Set Aside.

10.07

Successors and Assigns.

10.08

Confidentiality.

10.09

Set-off.

10.10

Interest Rate Limitation.

10.11

Counterparts.

10.12

Integration.

10.13

Survival of Representations and Warranties.

10.14

Severability.

10.15

Foreign Lenders.

10.16

Removal and Replacement of Lenders.

10.17

Governing Law.

10.18

Waiver of Right to Trial by Jury.

10.19

TIME IS OF THE ESSENCE.

10.20

ENTIRE AGREEMENT.

 

 

SIGNATURE PAGES

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

 

Commitments and Pro Rata Shares

2.03

 

Existing Letters of Credit

7.02

 

Existing Borrower Indebtedness and Subsidiary Indebtedness

10.02

 

Administrative Agent’s Offices, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

A

 

Loan Notice

B

 

Term Conversion Election

C

 

Term Conversion Date Certificate

D

 

Note

E

 

Compliance Certificate

F

 

Assignment and Assumption

G

 

Secretary’s Certificate

H

 

Opinion of Counsel

 

iv

--------------------------------------------------------------------------------


 

364-DAY REVOLVING CREDIT AGREEMENT

 

THIS 364-DAY REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of
July 30, 2003, among ALLTEL CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as the
Administrative Agent and L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as the Syndication Agent.

 

The Borrower has requested that the Lenders extend a revolving credit facility
to the Borrower in the aggregate principal amount of up to $500,000,000, and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS


 


1.01                        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

Administrative Agent means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing general partners, or the equivalent, or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

Agent-Related Persons means the Administrative Agent (including any successor
administrative agent) and the Syndication Agent (including any successor
syndication agent), together with each of their respective Affiliates
(including, in the case of Bank of America in its capacity as the Administrative
Agent, the Arranger), and the officers, directors, employees, agents, and
attorneys-in-fact of each such Person and Affiliate.

 

Agreement means this 364-Day Revolving Credit Agreement.

 

Applicable Rate means the appropriate percentages per annum as set forth below,
based upon the Debt Rating, relevant fee, and Type as set forth below; provided
that, from and after the Term Conversion Date (or from and after the Termination
Date (as determined pursuant to clause (a) of the definition thereof), if the
Term Conversion Date does not occur but any L/C Obligations exist after such

 

1

--------------------------------------------------------------------------------


 

Termination Date), the Applicable Rate per annum for Eurodollar Rate Loans, Base
Rate Loans, and Letters of Credit shall increase by .25% for each Pricing Level:

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee

 

Eurodollar
Rate Loan/
Letter of
Credit Fee

 

Base Rate
Loan

 

Utilization
Fee

 

1

 

A+/A1 or higher

 

.080%

 

.145%

 

0%

 

.075%

 

2

 

A/A2

 

.100%

 

.225%

 

0%

 

.100%

 

3

 

A-/A3

 

.125%

 

.325%

 

0%

 

.125%

 

4

 

BBB+/Baa1

 

.150%

 

.400%

 

0%

 

.150%

 

5

 

BBB/Baa2 or lower

 

.175%

 

.625%

 

0%

 

.200%

 

 

Debt Rating means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

Arranger means each of Banc of America Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as joint lead arranger and
joint book runner.

 

Arranger Fee Letter  means the confidential letter agreement dated June 11,
2003, among the Borrower, the Administrative Agent, and the Arrangers.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit F.

 

Attributable Indebtedness means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

Audited Financial Statements means the audited Financial Statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2002.

 

Auto-Renewal Letter of Credit has the meaning specified in Section 2.03(b)(iii).

 

Bank of America means Bank of America, N.A. and its successors.

 

2

--------------------------------------------------------------------------------


 

Bank of America Fee Letter has the meaning specified in Section 2.03(j).

 

Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

Base Rate Loan means a Borrowing that bears interest based on the Base Rate or a
L/C Borrowing.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Borrower has the meaning set forth in the introductory paragraph hereto.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

Capitalization means, on any date, Total Debt plus Consolidated Net Worth.

 

Cash Collateralize has the meaning specified in Section 2.03(g).

 

Change of Control means, with respect to any Person, an event or series of
events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such Person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), if such right is exercisable immediately or within 60 days), directly
or indirectly, of 35% or more of the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body of
such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or

 

3

--------------------------------------------------------------------------------


 

nomination at least a majority of that board or equivalent governing body, or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.

 

Closing Date means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

Code means the Internal Revenue Code of 1986.

 

Commitment means, as to each Lender, its obligation (a) to make Loans to the
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be reduced or adjusted from time to time in accordance with this
Agreement.

 

Compliance Certificate means a certificate substantially in the form of Exhibit
E.

 

Consenting Lenders has the meaning set forth in Section 2.14(b).

 

Consolidated Net Worth means, at any time, consolidated net stockholders equity
of the Borrower and its Subsidiaries, determined in accordance with GAAP.

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Credit Extension means: (a) a Borrowing or (b) a L/C Credit Extension.

 

Current Financials means, at the time of any determination thereof, the more
recently delivered to the Lenders of either (a) (i) the Audited Financial
Statements, and (ii) the unaudited Financial Statements for the three-month
period ended March 31, 2003, calculated on a consolidated basis for the Borrower
and its Subsidiaries, or (b) the Financial Statements required to be delivered
under Sections 6.01(a) or (b), as the case may be.

 

Debt Rating has the meaning set forth in the definition of “Applicable Rate.”

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

Default means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

Default Rate means an interest rate equal to (a) with respect to Base Rate
Loans, (i) the Base Rate plus (ii) the Applicable Rate, if any, for Base Rate
Loans plus (iii) 2.0% per annum, (b) with respect to a Eurodollar Rate Loan, (i)
the Eurodollar Rate for such Eurodollar Loan plus (ii) the Applicable Rate

 

4

--------------------------------------------------------------------------------


 

for Eurodollar Rate Loans plus (iii) 2.0% per annum, in each case to the fullest
extent permitted by applicable Laws, and (c) with respect to the Letter of
Credit Fee, (i) the Applicable Rate for Letter of Credit Fee plus (ii) 2.0% per
annum, in each case to the fullest extent permitted by applicable Laws.

 

Defaulting Lender means any Lender that (a) has failed to fund any portion of
any Loan or participation in any L/C Obligation required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

Dispose means the sale, conveyance, transfer, license, or other disposition
(including any sale and leaseback transaction) of any property by any Person.

 

Dollar and $ means lawful money of the United States of America.

 

Eligible Assignee has the meaning specified in Section 10.07(h).

 

Environmental Laws means all Laws relating to environmental, health, safety, and
land use matters applicable to any property.

 

ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan, (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan, or (f) the imposition of any liability under Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

 

Eurodollar Rate means, for any Interest Period, with respect to any Eurodollar
Rate Loan:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period;
or

 

5

--------------------------------------------------------------------------------


 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
cease to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

Eurodollar Rate Loan means a Borrowing that bears interest at a rate based on
the Eurodollar Rate.

 

Event of Default means any of the events or circumstances specified in Section
8.01.

 

Existing Credit Agreement means that certain 364-Day Revolving Credit Agreement
dated as of July 31, 2002, among the Borrower, Bank of America, as
administrative agent, and a syndicate of lenders.

 

Existing Letters of Credit means the letters of credit outstanding on the date
hereof and described on Schedule 2.03.

 

Extension Effective Date has the meaning set forth in Section 2.14(b).

 

Facility Fee has the meaning set forth in Section 2.09(a).

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards to the
nearest 1/100 of 1%) charged to Bank of America on such day on such transactions
as determined by the Administrative Agent.

 

Financial Statements means balance sheets, statements of operations, and
statements of cash flows prepared in accordance with GAAP (including the notes
thereto), which statements of operations and statements of cash flows shall be
in comparative form to the corresponding period of the preceding fiscal year,
and which balance sheets shall be in comparative form to the corresponding date
of the preceding fiscal year.  In addition, any annual Financial Statements must
include statements of shareholders’ equity prepared in accordance with GAAP,
which statements of shareholders’ equity shall be in comparative form to the
prior fiscal year-end figures.

 

6

--------------------------------------------------------------------------------


 

Foreign Lender has the meaning specified in Section 10.15.

 

GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders, and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) the Borrower shall provide to the Administrative Agent
and the Lenders Financial Statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, or other entity
exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities, or services
for the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital, or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided that the term “Guaranty
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

Honor Date has the meaning specified in Section 2.03(c)(i).

 

ICC has the meaning specified in Section 2.03(h).

 

Indebtedness means, as to any Person at a particular time, all of the following:

 

7

--------------------------------------------------------------------------------


 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements, or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds, and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract in an amount equal to the Swap Termination Value payable by such
Person;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable,
and accrued liabilities, as each arise in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    capital leases and Synthetic Lease
Obligations; and

 

(g)                                 all Guaranty Obligations of such Person in
respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

Indemnified Liabilities has the meaning set forth in Section 10.05.

 

Indemnitees has the meaning set forth in Section 10.05.

 

Interest Payment Date means (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Eurodollar Rate Loan; provided that, if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (b) as to any Base Rate
Loan, the last Business Day of each March, June, September, and December and the
Maturity Date, and (c) as to any Loan, the date such Loan becomes due and
payable in accordance with this Agreement.

 

Interest Period means, with respect to a Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three, or
six months thereafter, as selected by the Borrower in its Loan Notice or such
other period of nine or twelve months that is requested by the Borrower and
consented to by all the Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
scheduled Maturity Date.

 

IRS means the United States Internal Revenue Service.

 

Laws means, collectively, all international, foreign, Federal, state, and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation, or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, and permits of, and agreements with, any Governmental Authority.

 

L/C Advance means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

L/C Issuer means Bank of America in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

L/C Obligations means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus, without duplication, the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.

 

Lender has the meaning specified in the introductory paragraph and, as the
context requires, includes the L/C Issuer.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

 

Letter of Credit means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
L/C Issuer.

 

Letter of Credit Expiration Date means the date that is five Business Days prior
to the Maturity Date (assuming, for purposes of this definition only, and not
for purposes of any other Section of this Agreement, that the Loans have been
converted to a Term Loan pursuant to Section 2.15.)

 

Letter of Credit Fee has the meaning set forth in Section 2.03(i).

 

9

--------------------------------------------------------------------------------


 

Letter of Credit Sublimit means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority, or
other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable.

 

Loan has the meaning specified in Section 2.01, and, from and after the Term
Conversion Date, means the Term Loan.

 

Loan Documents means (a) this Agreement, (b) each Note, (c) the Arranger Fee
Letter, (d) the Bank of America Fee Letter, (e) each Request for Credit
Extension, (f) each Compliance Certificate, (g) all agreements, documents,
instruments, and certificates in favor of the Administrative Agent or any Lender
(or the Administrative Agent on behalf of Lenders) ever delivered in connection
with or under this Agreement or otherwise delivered in connection with all or
any part of the Obligations evidenced by this Agreement, and (h) all renewals,
extensions, and restatements of, and amendments and supplements to, any of the
foregoing.

 

Loan Notice means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in each
case pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

Material Adverse Effect means, on any date of determination, (a) a material
adverse change in the financial condition or operations of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party, or (c) a material adverse effect upon the legality or enforceability
against the Borrower of any Loan Document to which it is a party.

 

Maturity Date means the Termination Date; provided that, if the Loans are
converted to a Term Loan pursuant to Section 2.15, from and after such
conversion, “Maturity Date” means the first anniversary of the Term Conversion
Date.

 

Moody’s means Moody’s Investors Service, Inc.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

Nonrenewal Notice Date has the meaning specified in Section 2.03(b)(iii).

 

Note means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form of
Exhibit D.

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants, and duties of, the Borrower arising under any and all Loan Documents
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent,

 

10

--------------------------------------------------------------------------------


 

due or to become due, now existing or hereafter arising, and including interest
that accrues after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

Organization Documents means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust, or other form of business entity, the
partnership, joint venture, or other applicable agreement of formation or
organization and any agreement, instrument, filing, or notice with respect
thereto filed in connection with its formation with the applicable Governmental
Authority in the jurisdiction of its formation or organization, in each case as
amended from time to time.

 

Outstanding Amount means, without duplication, (a) with respect to Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of any Loans occurring on such
date, and (b) with respect to L/C Obligations on any date, the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extensions
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations occurring on such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under any Letters of Credit taking
effect on such date.

 

Participant has the meaning specified in Section 10.07(d).

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

 

Permitted Successor Corporation means any corporation (other than the Borrower)
that is the survivor of a merger or consolidation with the Borrower, so long as:

 

(a)                                  immediately after giving effect to such
merger or consolidation, such surviving corporation shall have then-effective
debt ratings (or implied debt ratings) published by Moody’s and S&P applicable
to such surviving corporation’s senior, unsecured, non-credit-enhanced, long
term debt, equal to or higher than BBB- by S&P and Baa3 by Moody’s;

 

(b)                                 such surviving corporation shall be a
corporation organized and existing under the laws of the United States of
America, any state thereof or the District of Columbia, and shall expressly
assume all of the Borrower’s obligations for the due and punctual payment of the
Obligations and the performance or observance of the Loan Documents;

 

(c)                                  the Borrower shall have delivered to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower stating that such surviving corporation complies

 

11

--------------------------------------------------------------------------------


 

with the requirements for a Permitted Successor Corporation set forth in this
definition and that such merger or consolidation is permitted under Section
7.04;

 

(d)                                 no Change of Control shall have occurred as
a result of such merger or consolidation; and

 

(e)                                  on and prior to the closing of any such
merger or consolidation, such merger and consolidation shall have been approved
and recommended by the Board of Directors of the Borrower.

 

Person means any individual, trustee, natural person, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, association, bank, business
association, firm, joint venture, Governmental Authority, or other entity.

 

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

Principal Debt means the aggregate Outstanding Amount of all Loans and all L/C
Obligations.

 

Pro Rata Share means, with respect to each Lender, unless expressly specified
herein, (a) with respect to an amount of credit to be extended, purchased, or
otherwise paid by such Lender hereunder (including purchases of participations
in L/C Obligations), a reduction of the Total Commitment, a payment of the
Facility Fee or the Letter of Credit Fee to such Lender, or a determination of
the Voting Percentage of such Lender, in each case at any time prior to the
earlier of the Termination Date or the Term Conversion Date (or, in the case of
purchases of participations in L/C Obligations or payment of the Letter of
Credit Fees, at any time), a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Total Commitment at such time, (b) with respect to an amount to be
paid by such Lender hereunder (other than purchases of participations in L/C
Obligations), or a payment of the Facility Fee to such Lender, in each case on
or after the earlier of the Termination Date or the Term Conversion Date, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Principal Debt owed to such Lender
at such time and the denominator of which is the amount of the aggregate
Principal Debt owed to all Lenders at such time, and (c) with respect to an
amount to be paid to or for the account of such Lender (other than the Facility
Fee and the Letter of Credit Fee) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Principal Debt owed to such Lender at such time and the
denominator of which is the amount of the Principal Debt owed to all Lenders at
such time.

 

Register has the meaning set forth in Section 10.07(c).

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Request for Credit Extension means (a) with respect to a Borrowing, conversion,
or continuation of Loans, a Loan Notice, or (b) with respect to a L/C Credit
Extension, a Letter of Credit Application.

 

Required Lenders means, as of any date of determination, at least two Lenders
whose Voting Percentages aggregate more than 50%.

 

12

--------------------------------------------------------------------------------


 

Responsible Officer means the chairman, the chief executive officer, the
president, the chief operating officer, any executive vice president, the chief
financial officer, or the treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company, or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the preceding clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include any Lender).

 

Syndication Agent means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as the Syndication Agent, or any successor syndication agent.

 

Synthetic Lease Obligation means any synthetic lease, tax retention operating
lease, off-balance sheet loan, or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified, for accounting purposes, as an operating lease,
rather than a capital lease.

 

Term Conversion Date means the date upon which the Outstanding Amount of the
Loans is converted to a Term Loan in accordance with Section 2.15.

 

13

--------------------------------------------------------------------------------


 

Term Conversion Election has the meaning set forth in Section 2.15(a).

 

Term Loan means the Outstanding Amount of the Loans from and after the Term
Conversion Date.

 

Termination Date means the earlier of either (a) July 28, 2004, as such date may
be extended pursuant to and in accordance with Section 2.14, or (b) the
effective date of any other termination or cancellation of the Lenders’
Commitments to lend and of the obligation of the L/C Issuer to make L/C Credit
Extensions under and in accordance with this Agreement.

 

Total Commitment means, on any date of determination, the sum of all Commitments
then in effect for all the Lenders (as the same may have been reduced or
canceled as provided in the Loan Documents).

 

Total Debt means (without duplication) all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis, but excluding any Indebtedness described
in clause (c) of the definition of “Indebtedness” in this Section 1.01.

 

Type means a Borrowing’s character as a Base Rate Loan or a Eurodollar Rate
Loan.

 

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

Unreimbursed Amount has the meaning set forth in Section 2.03(c)(i).

 

Utilization Fee has the meaning set forth in Section 2.09(b).

 

Voting Percentage means, as to any Lender, (a) at any time prior to the earlier
of the Termination Date or the Term Conversion Date, such Lender’s Pro Rata
Share and (b) at any time from and after the earlier of the Termination Date or
the Term Conversion Date, the percentage (carried out to the ninth decimal
place) which (i) the Principal Debt owed to such Lender bears to (ii) the
Principal Debt owed to all Lenders; provided that any Defaulting Lender’s Voting
Percentage shall be deemed to be –0-, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
Defaulting Lender’s Commitment or the Principal Debt owed to such Defaulting
Lender.

 


1.02                        OTHER INTERPRETIVE PROVISIONS.


 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein” and “hereunder” and words of similar import when used in any Loan
Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

 

(ii)                                  Unless otherwise specified herein,
Article, Section, Exhibit, and Schedule references are to this Agreement.

 

14

--------------------------------------------------------------------------------


 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements, and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents), and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements, and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements, and other modifications are
not prohibited by any Loan Document, and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Law.

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor, whether or not such increases have
taken effect at such time.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day from the Closing
Date to the Termination Date, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that, after giving
effect to any Borrowing, (i) the aggregate Principal Debt shall not exceed the
Total Commitment, and (ii) the Outstanding Amount of the Loans owed to any
Lender, plus, without duplication, such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the

 

15

--------------------------------------------------------------------------------


 

Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01.  Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions, and Continuations of Loans.


 

(a)                                  Each Borrowing, each conversion of
Borrowings from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m., Dallas, Texas time, (i)
three Business Days prior to the requested date of any Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing
of Base Rate Loans; provided that, if the Borrower wishes to request Eurodollar
Rate Loans having an Interest Period other than one, two, three, or six months
in duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 10:00 a.m.,
Dallas, Texas time, four Business Days prior to the requested date of Borrowing,
conversion, or continuation.  Each such telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to, or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Each Borrowing of, or conversion to, Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Borrowings from
one Type to the other, or a continuation of Borrowings as the same Type, (ii)
the requested date of the Borrowing, conversion, or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of Loans to
be borrowed, converted, or continued, (iv) the Type of Borrowings to be borrowed
or to which existing Borrowings are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Borrowing in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Borrowing shall be made or continued as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Borrowings, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection (a).  Each Lender shall make its Pro Rata
Share of each Borrowing available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon,
Dallas, Texas time, on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Borrower no later than 2:00 p.m. Dallas, Texas time in like funds as received by
the Administrative Agent either by (i) crediting the account of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that, if, on the date the Loan Notice with respect to such Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default or Event of Default, no Borrowings may be requested as, converted to, or
continued as Eurodollar Rate Loans without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Borrowings from one Type to the other, and all continuations of
Borrowings as the same Type, there shall not be more than 8 Interest Periods in
effect on any day with respect to Borrowings.

 


2.03                        LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, from time to time on any Business
Day during the period from the Closing Date until the Termination Date, to issue
Letters of Credit for the account of the Borrower, and to amend or renew Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that, the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if,
after giving effect to such L/C Credit Extension, (x) the Principal Debt would
exceed the Total Commitment, (y) the aggregate Outstanding Amount of the Loans
owed to any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations would exceed such Lender’s Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date the 
rights and obligations of any Person party hereto (in such Person’s capacity
hereunder) relating to the Existing Letters of Credit shall be subject to and
governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall be under no
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment, or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from,

 

17

--------------------------------------------------------------------------------


 

the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve, or capital requirement (for which the L/C
Issuer is not otherwise compensated hereunder) not in effect on the date hereof,
or shall impose upon the L/C Issuer any unreimbursed loss, cost, or expense
which was not applicable on the date hereof and which the L/C Issuer in good
faith deems material to it;

 

(B)                                subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance thereof or last renewal thereof, unless the Required
Lenders have approved such expiry date;

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date;

 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer; or

 

(E)                                 such Letter of Credit is in an initial
amount less than $100,000 (provided that not more than five Letters of Credit
may each have an initial face amount of $5,000 or more but less than $100,000),
or is to be denominated in a currency other than Dollars.

 

(iii)                               The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. Dallas, Texas time
at least two Business Days (or such later date and time as the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
of the Subsidiary of the Borrower to be shown as the account party thereon (if
other than the Borrower); (E) the name and address of the beneficiary thereof;
(F) the documents to be presented by such beneficiary in case of any drawing
thereunder; (G) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices (to the
extent such practices are not inconsistent with the terms of this Agreement). 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that,
any such Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued (the “Nonrenewal Notice Date”).  The
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal.  Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that, the L/C Issuer
shall not permit any such renewal if (A) the L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.

 

(iv)                            Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly (a) examine all documents purporting to represent a demand
for payment under such Letter of Credit and (b) notify the Borrower and the
Administrative Agent of such demand in the event the L/C Issuer will make
payment on such Letter of Credit.  The Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of any payment
by the L/C Issuer under a Letter of Credit no later than (a) 2:00 p.m., Dallas,
Texas time on the date of the payment by the L/C Issuer under any Letter of
Credit (each such date, an “Honor Date”), if the L/C Issuer provides notice to
Borrower of such payment at or before 11:00 a.m., Dallas, Texas time on such

 

19

--------------------------------------------------------------------------------


 

day or (b) 10:00 a.m., Dallas, Texas time on the next succeeding Business Day
after the date on which the L/C Issuer provides notice of such payment to
Borrower if such notice is not provided at or before 11:00 a.m., Dallas, Texas
time on the Honor Date (together with interest thereon at the rate then
applicable to Base Rate Loans, which interest shall be solely for the account of
the L/C Issuer).  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof.  In such event, if the
Termination Date shall not have occurred, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Total Commitment and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that, the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender (including the Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 12:00 noon, Dallas, Texas time on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a  Borrowing of Base Rate Loans because the
Termination Date has occurred or the conditions set forth in Section 2.03(c)(i)
cannot be satisfied, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be immediately due and payable without
further demand (together with interest) and shall bear interest at the Default
Rate (or, if the Unreimbursed Amount is not so refinanced solely because the
Termination Date has occurred, at the rate then applicable to Base Rate Loans). 
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense, or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event, or condition, whether or not similar to any of the foregoing;
provided that, each Lender’s obligation to make Loans pursuant

 

20

--------------------------------------------------------------------------------


 

to this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Loan Notice).  No such making of an
L/C Advance shall constitute a Loan or relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.06 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional, and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense, or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

21

--------------------------------------------------------------------------------


 

(iii)                               any draft, demand, certificate, or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid, or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates, and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants, or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity, or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that, this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants, or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e) or in this Section 2.03(f); provided that, anything in such
clauses or this Section 2.03(f) to the contrary notwithstanding, the Borrower
will have a claim against the L/C Issuer, and the L/C Issuer will be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

22

--------------------------------------------------------------------------------


 

(g)                                 Cash Collateral.  (i) Upon the request of
the Administrative Agent, if an Event of Default exists, or (ii) if, as of the
Maturity Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount).  For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  The Administrative Agent is hereby irrevocably authorized and
directed by the Borrower, without further notice to or consent from the
Borrower, to setoff and apply cash collateral to any Unreimbursed Amount,
including L/C Borrowings.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as permitted under this Agreement) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(h)                                 Applicability of ISP98 and UCP. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate (applied on a per
diem basis) times the daily maximum amount available to be drawn under such
Letter of Credit (including all increases thereof contemplated by such Letter of
Credit or the Letter of Credit Application therefor, whether or not such
increases have taken effect at such time).  Such Letter of Credit Fee shall be
computed on a quarterly basis in arrears.  Such Letter of Credit Fee shall be
due and payable on the last Business Day of each March, June, September, and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date, and thereafter
on demand.  If there is any change in the Applicable Rate during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate (applied on a per diem basis) separately for
each period during such quarter that such Applicable Rate was in effect.  While
any Event of Default exists or after acceleration, the Letter of Credit Fee
shall be calculated and payable at the Default Rate to the fullest extent
permitted by applicable law.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amount and at the times specified in the confidential letter
agreement dated June 11, 2003 (as thereafter amended or modified from time to
time, the “Bank of America Fee Letter”), between the Borrower and Bank of
America.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment, and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time

 

23

--------------------------------------------------------------------------------


 

specified in writing to the Borrower.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

 


2.04                        PREPAYMENTS.

 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Loans, in whole or in part, without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 10:00 a.m.,
Dallas, Texas time, (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (B) on the date of prepayment of Base Rate Loans,
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof, or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice and of the amount of such Lender’s Pro Rata Share of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts then due and payable pursuant to Section 3.05.  Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                                 If for any reason the Principal Debt at any
time exceeds the Total Commitment then in effect, the Borrower shall immediately
prepay Loans or, if no Loans are outstanding at such time, Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess.

 

2.05                        Reduction or Termination of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Total
Commitment, or permanently reduce the Total Commitment to an amount not less
than the then outstanding Principal Debt; provided that (i) any such notice
shall be received by the Administrative Agent not later than 10:00 a.m., Dallas,
Texas time, five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, and (iii) if, after
giving effect to any reduction of the Total Commitment, the Letter of Credit
Sublimit exceeds the amount of the Total Commitment, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Total Commitment.  Once reduced in accordance
with this Section 2.05, the Total Commitment may not be increased.  Any
reduction of the Total Commitment shall be applied to the Commitment of each
Lender according to its Pro Rata Share.

 

2.06                        Change of Control.  The Borrower shall give the
Administrative Agent and each Lender written notice of a Change of Control with
respect to the Borrower no later than two Business Days after a Responsible
Officer of the Borrower has knowledge of such Change of Control.  No later than
30 days after the giving by the Borrower of such notice, each Lender shall have
the right, in its sole discretion, to notify the Borrower in writing (with a
copy to the Administrative Agent) of its election to terminate all of its
Commitment hereunder, to require a mandatory prepayment of all Obligations owed
to such Lender, and to cease to be a Lender party hereto, which commitment
termination and mandatory prepayment shall occur on the 30th day after such
notice is received by the Borrower.  If a Change of Control occurs, the

 

24

--------------------------------------------------------------------------------


 

Borrower shall have no right to make any new Borrowings unless and until the
Commitments of all Lenders that elect to terminate their Commitments pursuant to
this Section 2.06 have been terminated, and all Obligations owing to such
Lenders have been paid in full.  The Borrower shall have the right to replace
each terminating Lender pursuant to Section 10.16, which replacement shall occur
on or before the date such terminating Lender’s Commitment would have been
terminated pursuant to this Section 2.06.

 

2.07                        Repayment of Outstanding Amount of all Loans.  The
Borrower shall repay to the Lenders on the Maturity Date the Outstanding Amount
of all Loans outstanding on such date.

 


2.08                        INTEREST.


 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate, and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

 (b)                              While any Event of Default exists or after
acceleration, the Borrower shall pay interest on the principal amount of all
outstanding Obligations (including past due interest) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

 (c)                               Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.09                        FEES.


 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender, in accordance with its
Pro Rata Share, a facility fee (the “Facility Fee”) equal to the Applicable Rate
(applied on a per diem basis) times the actual daily amount of the Total
Commitment, regardless of usage (or if the Total Commitment has been terminated
or the Term Conversion Date has occurred, on the Principal Debt).  The Facility
Fee shall accrue at all times from the Closing Date until the date the Principal
Debt has been paid in full and the Total Commitment has been terminated and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September, and December, commencing with the first such date to
occur after the Closing Date, and ending on the date both the Principal Debt has
been paid in full and the Total Commitment has been terminated.  The Facility
Fee shall be calculated quarterly in arrears, in accordance with Section 2.10,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate (on a per
diem basis) separately for each period during such quarter that such Applicable
Rate was in effect.  The Facility Fee shall accrue at all times, including at
any time during which one or more of the conditions in Article IV is not met.

 

(b)                                 Utilization Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender, in accordance with its
Pro Rata Share, a utilization fee (the “Utilization Fee”) equal to the
Applicable Rate (applied on a per diem basis) times the actual daily aggregate
Principal Debt; provided that (i) prior to the earlier of the Termination Date
or the Term Conversion Date, the Utilization Fee shall

 

25

--------------------------------------------------------------------------------


 

be payable only in respect of each day that such aggregate Principal Debt
exceeds 50% of the Total Commitment, and (ii) on and after the earlier of the
Termination Date or the Term Conversion Date, the Utilization Fee shall be
payable only in respect of each day that such aggregate Principal Debt exceeds
50% of the Total Commitment in existence on the Business Day immediately prior
to the termination of the Total Commitment (whether on the Termination Date or
the Term Conversion Date).  The Utilization Fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September,
and December, commencing with the first such date to occur after the Closing
Date, and ending on the date both the Principal Debt has been paid in full and
the Total Commitment has been terminated.  The Utilization Fee shall be
calculated quarterly in arrears in accordance with Section 2.10, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate (on a per diem basis)
separately for each period during such quarter that such Applicable Rate was in
effect.  The Utilization Fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

 

(c)                                  Closing Fees.                      On the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders, and the Arrangers, as applicable, the
upfront fee and other fees described in the Arranger Fee Letter.

 

(d)                                 Agency Fees.  The Borrower shall pay to the
Administrative Agent (for its own account) the agency fees described in the Bank
of America Fee Letter, which payments shall be made on the dates and in the
amounts specified in the Bank of America Fee Letter.

 

2.10                        Computation of Interest and Fees.  Computation of
interest on Base Rate Loans shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. 
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

 


2.11                        EVIDENCE OF DEBT.


 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Credit Extensions.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note which shall evidence such Lender’s Loans, in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing

 

26

--------------------------------------------------------------------------------


 

the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 


2.12                        PAYMENTS GENERALLY.


 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment, or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon, Dallas, Texas time, on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 12:00 noon, Dallas Texas time, shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)                                 Subject to the definition of “Interest
Period,” if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds, at the Federal Funds Rate
from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan or
L/C Advance, included in the applicable Borrowing or L/C Borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing or L/C Borrowing. 
Nothing herein

 

27

--------------------------------------------------------------------------------


 

shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loans or L/C Advances to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extensions set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loans or purchase
its participations.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loans or L/C Advances in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan or L/C Advance in any
particular place or manner.

 

2.13                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of any Loan made
by it, or any participation in the L/C Obligations held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) by or for the account of the Borrower in excess of its Pro Rata
Share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them, and/or
such subparticipations in the participations in L/C Obligations held by them, as
shall be necessary to cause the Lenders to share the excess payment in respect
of such Loan or participation in accordance with their Pro Rata Shares; provided
that, if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered without further interest thereon.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions,
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

28

--------------------------------------------------------------------------------


 


2.14                        EXTENSION OF TERMINATION DATE.


 

(a)                                  Not earlier than 45 days prior to, nor
later than 35 days prior to, the Termination Date then in effect, the Borrower
may, upon notice to the Administrative Agent (which shall promptly notify the
Lenders), request a 364-day extension of the Termination Date then in effect. 
No later than 15 days after the giving by the Borrower of such notice to the
Administrative Agent, each Lender shall notify the Administrative Agent whether
or not it consents to such extension (which consent may be given or withheld in
such Lender’s sole and absolute discretion and, if given, shall not become
irrevocable until the 30th day prior to the Termination Date then in effect). 
Any Lender not responding within the above time period shall be deemed not to
have consented to such extension.  The Administrative Agent shall promptly, and
in any event not less than 15 days prior to the Termination Date then in effect,
notify the Borrower and the Lenders of the Lenders’ responses.  If any Lender
declines, or is deemed to have declined, to consent to such extension, the
Borrower may cause any such Lender to be replaced as a Lender pursuant to
Section 10.16 at any time prior to the Termination Date then in effect.

 

(b)                                 The Termination Date shall be extended only
if all Lenders (after giving effect to any replacements of the Lenders permitted
herein) (the “Consenting Lenders”) have consented thereto.  If so extended, the
Termination Date, as to the Consenting Lenders, shall be extended to a date 364
days from the Termination Date then in effect, effective as of the Termination
Date then in effect (such existing Termination Date being the “Extension
Effective Date”).  The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension and the Extension Effective Date.  As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Extension
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower certifying (which certification shall be true and
correct) that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and each Compliance
Certificate are true and correct on and as of the Extension Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct as of such earlier
date, and (B) no Default or Event of Default exists.

 

(c)                                  This Section 2.14 shall supersede any
provisions in Section 10.01 to the contrary.

 

2.15                        Conversion to Term Loan.  The Borrower shall have
the option to convert the Outstanding Amount of the Loans on the Termination
Date (after giving effect to any repayments on the Termination Date) to a Term
Loan maturing one year after the Term Conversion Date. From and after such
conversion, the Term Loan may be prepaid but not reborrowed. Such conversion to
a Term Loan is subject to and on the terms and conditions set forth below:

 

(a)                                No sooner than 90 days (and not later than 10
days) preceding the Termination Date, the Borrower shall deliver to the
Administrative Agent a Term Conversion Election in the form of Exhibit B (a
“Term Conversion Election”), which shall (i) specify the Borrower’s election to
convert the Outstanding Amount of the Loans to a Term Loan on the Term
Conversion Date, (ii) specify the amount of the Outstanding Amount of the Loans
to be converted to a Term Loan on the Term Conversion Date, and (iii) certify
that no Default or Event of Default exists on the date the Term Conversion
Request is delivered.

 

(b)                               As a condition precedent to such conversion,
the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower in the form of Exhibit C dated as of the Term Conversion Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower and certifying (which certification shall be true and correct) that,
before and after giving effect to such conversion, (A) the representations and
warranties contained in Article V (other than Sections 5.04,

 

29

--------------------------------------------------------------------------------


 

5.05(b), 5.06, 5.07(a), and 5.09) and each Compliance Certificate are true and
correct on and as of the Term Conversion Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date, and (B) no Default or
Event of Default exists.

 


 


ARTICLE III.
TAXES, YIELD, PROTECTION AND ILLEGALITY


 


3.01                              TAXES.


 

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings, or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income (including branch profits tax),
and franchise taxes imposed on it by the United States government or other
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
transacts business (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings, or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court, or documentary taxes and similar levies
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement, or registration of, or otherwise with
respect to, any Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)                                  If the Borrower shall be required to deduct
or pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, the Borrower shall also
pay to the Administrative Agent (for the account of such Lender) or to such
Lender, as the case may be, at the time interest is paid, such additional amount
that the Administrative Agent or such Lender specifies as necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) paid by the
Administrative Agent and such Lender, (ii) amounts payable under the preceding
subsection (c) and (iii) any liability (including additions to tax, penalties,
interest, and expenses) arising therefrom or with respect thereto, in each case

 

30

--------------------------------------------------------------------------------


 

whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.

 

(e)                                  If the Administrative Agent or any Lender
receives a refund specifically in respect of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall
within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Administrative Agent or any Lender and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Administrative
Agent or any Lender, agrees to repay the amount paid over to the Borrower (plus
penalties and interest) to such Administrative Agent or any Lender in the event
such Administrative Agent or any Lender is required to repay such refund to such
Governmental Authority.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain, or
fund Eurodollar Rate Loans, or materially restricts the authority of such Lender
to purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03                        Inability to Determine Rates.  If the Administrative
Agent determines, in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, that (a) Dollar deposits are not being
offered to banks in the applicable Dollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any required Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion, or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

31

--------------------------------------------------------------------------------


 


3.04                        INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY;
RESERVES ON EURODOLLAR RATE LOANS.


 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s reasonable compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding, or maintaining
Eurodollar Rate Loans, or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or reasonable compliance by such Lender (or its
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

 

(c)                                  At any time and as long as any Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), the Borrower shall pay to such Lender additional
costs on the unpaid principal amount of each Eurodollar Rate Loan equal to the
actual costs of such reserves allocated to such Eurodollar Rate Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurodollar Rate Loan; provided that the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.  Each
Lender represents to the Borrower that as of the Closing Date it is not required
to maintain reserves with respect to Eurocurrency Liabilities; provided that
such representation (i) does not apply to any date after the Closing Date and
(ii) is not made by any Lender that is not party to this Agreement on the
Closing Date.

 

(d)                                 With respect to each demand by a Lender
under this Section 3.04, no Lender shall have the right to demand compensation
under this Section 3.04 for any period which is 90 days prior to the date such
Lender gives such demand for compensation to the Borrower.

 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost, or
expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment, or
prepayment of any Borrowing other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Borrowing (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

32

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue, or convert any Borrowing other than a Base Rate Loan on the date or in
the amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.16, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 


3.06                        MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


 

(a)                                  A certificate of the Administrative Agent
or any Lender to the Borrower, claiming compensation under this Article III and
setting forth in reasonable detail the additional amount or amounts to be paid
to it hereunder and the basis for the claim, shall be conclusive in the absence
of manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)                                 Upon any Lender’s making a claim for
compensation under Section 3.01 or 3.04, the Borrower may remove or replace such
Lender in accordance with Section 10.16.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Commitments and payment in
full of all the other Obligations.

 


ARTICLE IV.
CONDITIONS PRECEDENT


 

4.01                        Conditions to Closing.  This Agreement shall not
become effective unless the following conditions precedent are satisfied:

 

(a)                                  Unless waived by all the Lenders, the
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals), each of which shall be
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date):

 

(i)                                     counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower, executed by the Administrative Agent, the L/C Issuer, the
Syndication Agent, each Lender, and the chairman or chief executive officer and
president of the Borrower;

 

(ii)                                  A Note executed by a Responsible Officer
of the Borrower in favor of each Lender requesting such a Note, in a principal
amount equal to such Lender’s Commitment;

 

33

--------------------------------------------------------------------------------


 

(iii)                               a Secretary’s Certificate in the form of
Exhibit G, signed by the Responsible Officers named therein;

 

(iv)                              Certificates evidencing the good standing of
the Borrower in the states of Arkansas, Delaware, Georgia, and Ohio;

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower certifying (A) that there has been no change,
occurrence, or development since the date of the Audited Financial Statements,
which has or could be reasonably expected to have a material adverse effect on
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Borrower and its Subsidiaries
taken as a whole, and (B) the current Debt Ratings (which Debt Rating must be a
minimum of BBB+/Baa1 by both S&P and Moody’s, respectively) and further
certifying that neither rating agency has indicated that such Debt Ratings would
be downgraded below BBB+/Baa1, after giving effect to the execution of the Loan
Documents;

 

(vi)                              an opinion of counsel to the Borrower in the
form of Exhibit H;

 

(vii)                           evidence that the Existing Credit Agreement has
been or concurrently with the Closing Date is being terminated and that all
amounts owing thereunder have been repaid in full; and

 

(viii)                        such other assurances, certificates, documents,
consents, or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent, the L/C Issuer, or the
Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all attorneys’ fees and expenses of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of attorneys’ fees and expenses of counsel to the
Administrative Agent as shall constitute its reasonable estimate of the
attorneys’ fees and expenses of counsel to the Administrative Agent incurred or
to be incurred by it through the closing proceedings; provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent.

 

(d)                               The representations and warranties of the
Borrower contained in Article V shall be true and correct on and as of the
Closing Date.

 

(e)                                The Closing Date shall have occurred on or
before July 30, 2003.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) on or after the Closing Date is subject
to the satisfaction of the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V (other than Sections 5.04, 5.05(b), 5.06,
5.07(a), and 5.09, unless such Request for Credit Extension is requested to be
honored on the Closing Date) and each Compliance Certificate shall be true and
correct on and as of

 

34

--------------------------------------------------------------------------------


 

the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension;

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof; and

 

(d)                                 All fees and expenses due and payable on or
prior to the date of such Credit Extension shall have been paid.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Borrowing to the other Type or a continuation of a Eurodollar
Rate Loan) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in this Section 4.02 have been satisfied
on and as of the date of the applicable Credit Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification, and Power; Compliance with
Laws.  The Borrower and each of its Subsidiaries (a) is an entity duly organized
or formed, validly existing, and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents, and
approvals to own its assets and to carry on its business, (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease, or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws,
except in each case referred to in clauses (b), (c), or (d) of this Section
5.01, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery, and performance by the Borrower of each Loan Document, (a) have been
duly authorized by all necessary corporate or other organizational action and do
not and will not (i) contravene the terms of any of the Borrower’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any material Contractual Obligation to which the
Borrower is a party or any order, injunction, writ, or decree of any
Governmental Authority to which the Borrower or its property is subject, or
(iii) violate any Law, and (b) require no consent, approval, or authorization
from any Person which has not been obtained.

 

5.03                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery, or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been duly executed and
delivered by the Borrower.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid, and binding

 

35

--------------------------------------------------------------------------------


 

obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by general principles of
equity and applicable Debtor Relief Laws.

 

5.05                        Financial Statements; No Material Adverse Effect. 
(a) The Current Financials (i) were prepared in accordance with GAAP throughout
the period covered thereby, except as otherwise expressly noted therein, (ii)
fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP throughout the
period covered thereby, except as otherwise expressly noted therein, and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments, and Indebtedness in accordance with GAAP
throughout the period covered thereby; and

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, investigations, claims, or disputes pending or, to the knowledge of
the Borrower after due inquiry, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Borrower
or any of its Subsidiaries or against any of their properties or revenues which
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the lending transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

 

5.07                        No Default.  (a) Neither the Borrower nor any
Subsidiary is in default under or with respect to any Contractual Obligation
which could, either individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect; and (b) no Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Borrower
and each Subsidiary has good and marketable title in fee simple to, or valid
leasehold interests in, all real property and good title to all of their
respective other properties, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than the presently existing and future Liens permitted by
Section 7.01.

 

5.09                        Environmental Compliance.  The Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Taxes.  The Borrower and its Subsidiaries have filed
all federal, state, and other material tax returns and reports required to be
filed, and have paid all material federal, state, and other taxes, assessments,
fees, and other governmental charges levied or imposed upon them or their
properties, income, or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.

 

36

--------------------------------------------------------------------------------


 

5.11                        ERISA Compliance.  Except to the extent that any
such event, condition, claim, action, lawsuit, violation, prohibited
transaction, application, contribution, or liability, individually or when
aggregated with any other event, condition, claim, action, lawsuit, violation,
prohibited transaction, application, contribution, or liability contemplated by
this Section 5.11, would not reasonably be expected to result in a Material
Adverse Effect or liabilities (individually or in the aggregate) exceeding
$250,000,000:

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan which is continuing.

 

(c)                                  (i)  No ERISA Event has occurred and is
continuing or is reasonably expected to occur, (ii) no Pension Plan has any
Unfunded Pension Liability, (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), other than such liabilities which have
been discharged on or prior to the Closing Date, (iv) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, other than such liabilities which have
been discharged on or prior to the Closing Date, and (v) neither the Borrower
nor any ERISA Affiliate has engaged and is continuing to engage in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

 


5.12                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC
UTILITY HOLDING COMPANY ACT.


 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of any Borrowing or
drawing under any Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Sections 7.01 or 7.04 will be
margin stock.

 

(b)                                 None of the Borrower, any “Affiliate” (as
defined in the Public Utility Holding Company Act of 1935, and excluding any
natural Persons) of the Borrower, or any Subsidiary (i) is a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, or (ii) is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

37

--------------------------------------------------------------------------------


 

5.13                        Rank of Debt.  The Obligations are “Senior Debt” and
will constitute direct, unconditional, and general obligations of the Borrower
ranking prior to or pari passu in all respects with all of the Borrower’s other
Indebtedness, except as permitted by Section 7.01.

 

5.14                        Disclosure.  No representation or warranty made by
the Borrower in any Loan Document (excluding Financial Statements, which are
addressed in Section 5.05) contains any untrue statement of a material fact.
There is no fact known to the Borrower which could reasonably be expected to
have a Material Adverse Effect and which has not been disclosed to the Lenders
in writing.

 

5.15                        Tax Shelter Regulations.  The Borrower does not
intend to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.  If the Borrower so notifies the Administrative Agent, the
Borrower acknowledges that one or more of the Lenders may treat its Loans and/or
its participations in Letters of Credit as part of a transaction that is subject
to Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.04(a), and 6.11) cause each
Subsidiary to:

 

6.01                        Financial Statements.   Deliver to the
Administrative Agent:

 

(a)                                  as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, Financial
Statements showing the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as at the end of such fiscal
year, accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of the audit nor to any qualifications and exceptions not
reasonably acceptable to the Administrative Agent; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, Financial Statements showing the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, all in reasonable detail and certified
by a Responsible Officer of the Borrower as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent (or otherwise make available to the Lenders in the case of
subsection (d) below):

 

38

--------------------------------------------------------------------------------


 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary for their report and
opinion thereon no knowledge was obtained of any Default or Event of Default
under Sections 8.01(a) or (b) (but only to the extent Section 8.01(b) relates to
the covenant in Section 7.09), or, if any such Default or Event of Default shall
exist, stating the nature and status of such event;

 

(b)                                 concurrently with the delivery of the
Financial Statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(c)                                  promptly after the same are available,
copies (which may be delivered in an electronic format satisfactory to the
Administrative Agent) of each of the following documents of the Borrower not
otherwise required to be delivered to the Administrative Agent pursuant to this
Agreement:

 

(i)                                     proxy statements and annual reports to
shareholders;

 

(ii)                                  annual reports on Form 10-K; and

 

(iii)                               quarterly reports on Form 10-Q;

 

(d)                                 promptly after the same are available,
copies (which may be made available in an electronic format satisfactory to the
Administrative Agent) of each current report on Form 8-K and transaction
statement on Schedule TO, 13D or 13E-3 that the Borrower may file under the
Securities Exchange Act of 1934;

 

(e)                                  promptly after the Borrower has notified
the Administrative Agent of any intention by the Borrower to treat the Loans
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form; and

 

(f)                                    as soon as reasonably practicable, such
additional information, in form and detail reasonably satisfactory to the
Administrative Agent or the Lender requesting the information regarding the
business, financial, or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request by written notice to the
Borrower.

 


6.03                        NOTICES.


 

Notify the Administrative Agent no later than five Business Days after a
Responsible Officer of the Borrower has knowledge:

 

(a)                                  of the occurrence of any Default or Event
of Default;

 

(b)                                 of any matter that has resulted in a
Material Adverse Effect or would reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  of any litigation, investigation, or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
Environmental Law, (i) in which the amount involved exceeds $250,000,000,

 

39

--------------------------------------------------------------------------------


 

or (ii) in which injunctive relief or similar relief is sought, which would be
reasonably expected to have a Material Adverse Effect; and

 

(d)                                 of the occurrence of any material ERISA
Event.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto, accompanied by copies of any notice or report of,
or with respect to, any Reportable Event received by the Borrower or any
Subsidiary or given by the Borrower or any Subsidiary to the PBGC.  Each notice
pursuant to Section 6.03(a) shall describe the provisions of this Agreement or
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  (a) Pay the Obligations in
accordance with the terms and provisions of the Loan Documents, and (b) pay and
discharge, as the same shall become due and payable, all its obligations and
liabilities, including (i) all tax liabilities, assessments, and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property, and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case under the
preceding clauses (b)(i), (b)(ii), and (b)(iii), to the extent such non-payment
would not reasonably be expected to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve,
renew, and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, and (b) take
all reasonable action to maintain all rights, privileges, permits, licenses, and
franchises necessary or desirable in the normal conduct of its business, except
(i) in a transaction permitted by Section 7.04, or (ii) where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve,
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, except, in either case, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons; provided that the Borrower or its
Subsidiaries may maintain self-insurance in connection with the foregoing
property insurance requirements, so long as the same is maintained in accordance
with sound business practices.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law is
being contested in good faith or a bona fide dispute exists with respect
thereto, or (ii) the failure to comply therewith would not be reasonably
expected to have a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

6.09                        Books and Records.  (a)  Maintain proper books of
record and account, in which entries in conformity with GAAP shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be, and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances, and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance written notice to the Borrower; provided that, when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for working capital and other general corporate purposes, including
capital expenditures, acquisitions, and the provision of liquidity in connection
with any commercial paper program of the Borrower.

 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

 

7.01                        Liens.  The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, create, incur, assume or suffer to
exist, any Lien upon any of its property, assets, or revenues, whether now owned
or hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof in
connection with the Indebtedness listed on Schedule 7.02 and identified as
secured Indebtedness on such schedule, and any renewals or extensions thereof;
provided that the property subject thereto is not increased and any renewal or
extension of the Indebtedness secured or benefited thereby is permitted by
Sections 7.02(b) or 7.03(a);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings, diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, or other like Liens arising in the ordinary course
of business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings, diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
and other social security legislation, other than any Lien imposed by ERISA;

 

41

--------------------------------------------------------------------------------


 

(f)                                    deposits to secure the performance of
bids, trade contracts, and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments and
litigation), performance bonds, and other obligations of a like nature incurred
in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions, and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money in an aggregate amount not in excess of $250,000,000 (except to the extent
covered by independent third-party insurance as to which the insurer has
acknowledged in writing its obligation to cover), unless any such judgment
remains undischarged for a period of more than 60 consecutive days during which
execution is not effectively stayed;

 

(i)                                     Liens securing Indebtedness permitted
under Sections 7.02(e) and 7.03(f); provided that (i) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, and (ii) the Indebtedness secured thereby does not exceed 100% of
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition;

 

(j)                                     Liens securing Indebtedness permitted
under Section 7.02(f); and

 

(k)                                  Liens securing Indebtedness permitted under
Section 7.03(c); provided that such Liens exist at the time the relevant asset
or Person is acquired by, or merged or consolidated with, the applicable
Subsidiary.

 

7.02                        Indebtedness.  The Borrower shall not, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness existing on the date hereof and
listed on Schedule 7.02 as Indebtedness of the Borrower, in an amount not to
exceed the amount listed on Schedule 7.02, and refinancings, refundings,
renewals, extensions, and replacements of such Indebtedness that do not increase
the outstanding principal amount thereof at the time of such refinancing,
refunding, renewal, extension, or replacement;

 

(c)                                  Guaranty Obligations of the Borrower in
respect of Indebtedness of Subsidiaries permitted under Section 7.03;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by the Borrower for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by the Borrower, or changes
in the value of securities issued by the Borrower, and not for purposes of
speculation or taking a “market view,” and (ii) such Swap Contract does not
contain a provision designating the “First Method” (as defined in the form of
the Master Agreement) or any other provision directly or indirectly exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party after the occurrence of an “Early
Termination Date” (as defined in such Swap Contract);

 

42

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations, and purchase money obligations for fixed or capital
assets, so long as any Liens securing such Indebtedness satisfy the requirements
of Section 7.01(i);

 

(f)                                    Other secured Indebtedness of the
Borrower in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding;

 

(g)                                 Indebtedness of the Borrower not otherwise
permitted by this Section 7.02, so long as (i) no Default or Event of Default
exists on the date any such Indebtedness is created, incurred, assumed, or
arises after giving effect to such incurrence of Indebtedness, (ii) such
Indebtedness is unsecured, and (iii) such Indebtedness shall not have a claim on
any assets or earnings of the Borrower or its Subsidiaries ranking prior to the
Obligations; and

 

(h)                                 Indebtedness of the Borrower arising under
one or more surety bonds issued or obtained in the ordinary course of business
in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding.

 

7.03                        Subsidiary Indebtedness.  The Borrower shall not
permit any Subsidiary, directly or indirectly, to create, incur, assume, or
permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness existing on the date hereof
and listed on Schedule 7.02 as Indebtedness of a Subsidiary, in an amount not to
exceed the amount listed on Schedule 7.02, and refinancings, refundings,
renewals, extensions, and replacements of such Indebtedness that do not increase
the outstanding principal amount thereof at the time of such refinancing,
refunding, renewal, extension, or replacement;

 

(b)                                 Indebtedness to the Borrower or any other
Subsidiary;

 

(c)                                  Indebtedness assumed in connection with the
acquisition of an asset or Indebtedness of a Person, in either case, existing at
the time such asset or Person is acquired by, or merged or consolidated with or
into, any Subsidiary (and renewals, extensions, amendments, and modifications of
such Indebtedness satisfying the requirements of clause (a) preceding), so long
as (i) such Indebtedness was not incurred in contemplation of such acquisition,
merger, or consolidation, (ii) no Event of Default or Default then exists or
arises as a result thereof, and (iii) no other Subsidiary (other than the
existing obligors at the time such Person or asset was acquired) shall have or
incur any direct or indirect liability for such Indebtedness; and

 

(d)                                 other unsecured Indebtedness of any
Subsidiary not otherwise permitted by this Section 7.03, so long as no Default
or Event of Default exists on the date any such Indebtedness is created,
incurred, or assumed, or arises after giving effect to such incurrence of
Indebtedness;

 

(e)                                obligations (contingent or otherwise) of any
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Subsidiary for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation or taking a “market view,” and (ii) such Swap Contract
does not contain a provision designating the “First Method” (as defined in the
form of the Master Agreement) or any other provision directly or indirectly
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party after the occurrence of an
“Early Termination Date” (as defined in such Swap Contract); and

 

43

--------------------------------------------------------------------------------


 

(f)                                    Indebtedness in respect of capital
leases, Synthetic Lease Obligations, and purchase money obligations for fixed or
capital assets, so long as any Liens securing such Indebtedness satisfy the
requirements of Section 7.01(i).

 

Notwithstanding anything in this Section 7.03 to the contrary, the aggregate
principal amount of all Indebtedness of the Subsidiaries, without duplication,
may not exceed, on any date of determination, 20% of the book value of the
consolidated assets of the Borrower and the Subsidiaries, determined as of the
date of the Audited Financial Statements; provided that, if the Termination Date
is extended pursuant to Section 2.14, such book value of the consolidated assets
of the Borrower and its Subsidiaries will be determined as of the date of, and
with respect to, the Current Financials most recently delivered prior to the
Extension Effective Date pursuant to Section 6.01(a).

 


7.04                        FUNDAMENTAL CHANGES.


 

(a)                                  The Borrower will not:

 

(i)  consolidate with or merge with or into any other Person, unless the
Borrower or a Permitted Successor Corporation shall be the continuing or
surviving corporation;

 

(ii)  Dispose of (or permit its Subsidiaries to Dispose of, including
Dispositions by mergers of Subsidiaries with non-wholly owned Subsidiaries or
unrelated third parties), whether in one transaction or in any series of related
transactions arising on or after the date of this Agreement, more than fifty
percent (50%) of the book value of the consolidated assets of the Borrower and
the Subsidiaries; or

 

(iii)  except as permitted by subsection (b)(ii) below, consolidate, merge,
Dispose of assets, or permit its Subsidiaries to Dispose of assets in
transactions otherwise permitted under this subsection (a) if prior to and
immediately after giving effect to such consolidation, merger, or Disposition, a
Default or Event of Default shall exist.

 

(b)                                 Subject to subsection (a)(iii) above, the
following transactions are permitted at all times without restriction by this
Section 7.04:

 

(i)                                     (A) any Disposition by any Subsidiary of
properties and assets to the Borrower or to any other wholly-owned Subsidiary or
(B) the merger or consolidation of any Subsidiary into either the Borrower or
any other wholly-owned Subsidiary; and

 

(ii)                                  any Disposition of (A) obsolete or
worn-out property or real property no longer used or useful in the business of
the Borrower or its Subsidiaries, (B) delinquent accounts receivable in the
ordinary course of business for purposes of collection, and (C) inventory in the
ordinary course of business.

 

(c)                                  For purposes of subsection (a)(ii), the
book value of the consolidated assets of the Borrower and its Subsidiaries will
be determined as of the date of, and with respect to, the Audited Financial
Statements; provided that, if the Termination Date is extended pursuant to
Section 2.14, such book value of the consolidated assets of the Borrower and its
Subsidiaries will be determined as of the date of, and with respect to, the
Current Financials most recently delivered prior to the Extension Effective Date
pursuant to Section 6.01(a), and the provisions of the preceding subsection (a),
will apply to transactions arising on or after the Extension Effective Date.

 

44

--------------------------------------------------------------------------------


 

7.05                        Change in Nature of Business.  The Borrower shall
not, nor shall it permit any  Subsidiary to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof.

 

7.06                        Transactions with Affiliates.  The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, enter into
any transaction or series of transactions during any fiscal year for which the
aggregate amount exceeds $60,000 with any Affiliate of the Borrower or any
Subsidiary, whether or not in the ordinary course of business, other than on
commercially reasonable terms.

 

7.07                        Burdensome Agreements.  The Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement) that:

 

(a)                                  restricts or limits any Subsidiary from:

 

(i)                                     the making of dividends or distributions
(whether in cash, securities, or other property) payable to the Borrower or any
Subsidiary; or

 

(ii)                                  the repaying of loans or advances made by
the Borrower or any Subsidiary to the Borrower or any other Subsidiary, as the
case may be, or the transferring of assets from any Subsidiary to the Borrower
or any Subsidiary, except (x) restrictions and limitations imposed by law, (y)
customary restrictions and limitations contained in agreements relating to the
sale of a Subsidiary or its assets that is permitted hereunder, and (z) other
restrictions and limitations that could not reasonably be expected to impair the
Borrower’s ability to repay the Obligations when due; or

 

(b)                                 limits the ability of any Subsidiary to
create, incur, assume, or suffer to exist Liens on the property of any such
Subsidiary or requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure an obligation of another Person.

 

7.08                        Use of Proceeds.  The Borrower shall not permit any
part of the proceeds of any Credit Extension to be used, directly or indirectly,
in any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U, or X or any other regulation of the Board
or to violate the Securities Act of 1933.

 

7.09                        Total Debt to Capitalization Ratio.  The Borrower
shall not permit the ratio of Total Debt to Capitalization, at the end of each
fiscal quarter of the Borrower, to be greater than or equal to .65 to 1.00.

 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01                        EVENTS OF DEFAULT.


 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower fails to pay
within three Business Days after the same becomes due, (i) any amount of
principal of any Loan or any L/C Borrowing, or (ii) any interest on any

 

45

--------------------------------------------------------------------------------


 

Loan or any L/C Borrowing, any Facility Fee, or any Utilization Fee, or (iii)
any other fee, including any Letter of Credit Fee, or amount invoiced to the
Borrower and payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  (i) The Borrower fails
to perform or observe any term, covenant, or agreement contained in any of
Sections 2.03(g), 6.03, 6.11, 7.04, 7.05, 7.08, or 7.09, or (ii) the Borrower
fails to perform or observe any term, covenant, or agreement contained in any of
Sections 6.02(f), 6.05, or 6.10 and such failure continues for five Business
Days, or (iii) the Borrower fails to perform or observe any term, covenant, or
agreement contained in any of Sections 6.01 or 6.02(a), (b), or (c), and such
failure continues for five Business Days after the earlier of the date a
Responsible Officer of the Borrower has knowledge of such failure or written
notice thereof to the Borrower from the Administrative Agent or any Lender; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of the date a
Responsible Officer of the Borrower has knowledge of such failure or written
notice thereof to the Borrower from the Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  (i) Any
representation, warranty, certification, or statement of fact made or deemed
made by the Borrower herein or in any other Loan Document that contains a
materiality qualifier shall be incorrect or misleading when made or deemed made,
or (ii) any other representation, warranty, certification, or statement of fact
made or deemed made by the Borrower herein or in any other Loan Document that
does not contain a materiality qualifier shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)                                  Cross-Default.

 

(i)                                   With respect to any Indebtedness or
Guaranty Obligation (other than the Indebtedness hereunder and Indebtedness
under Swap Contracts), the Borrower or any Subsidiary:

 

(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) beyond the applicable grace
period with respect thereto (if any), and the principal amount (individually or
in the aggregate) of such payments exceeds $250,000,000; or

 

(B) (1)  fails to observe or perform any other agreement or condition relating
to any such Indebtedness or Guaranty Obligation or any instrument or agreement
evidencing, securing, or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to be demanded or to become due, to be repurchased, prepaid,
defeased, or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease, or redeem such Indebtedness to be made, in each case, prior to
its stated maturity; or (y) any such Guaranty Obligation to become payable or
cash collateral in respect thereof to be demanded; and (2) in any such event,
the principal amount (individually or in the aggregate) of all such Indebtedness
and Guaranty Obligations described in clause (1) preceding exceeds $250,000,000;
or

 

46

--------------------------------------------------------------------------------


 

(ii)                                (A) An “Early Termination Date” occurs under
any Swap Contract resulting from (i) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (ii) any Termination Event (as defined under
such Swap Contract) as to which the Borrower or any Subsidiary is an Affected
Party (as defined under such Swap Contract), and (B) in either event, the Swap
Termination Value owed by the Borrower or any Subsidiary as a result thereof
remains unpaid beyond the applicable grace period thereunder, and the Swap
Termination Value (individually or in the aggregate) under all such unpaid Swap
Contracts exceeds $250,000,000; or

 

(f)                                    Insolvency Proceedings, Etc.  The
Borrower or any of its Subsidiaries institutes or by any act or failure to act
indicates its consent to, approval of, or acquiescence in any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any material part of its property, or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days, or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against
property of any such Person having an aggregate book value in excess of
$250,000,000 and is not released, vacated, or fully bonded within 30 days after
its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an individual amount exceeding $250,000,000, or, when aggregated with
all other final judgments or orders for the payment of money, in an amount
exceeding $350,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any
non-monetary final judgment that has, or would reasonably be expected to have, a
Material Adverse Effect and, in the case of either clause (i) or clause (ii),
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  The occurrence of (i) either (A)
an ERISA Event with respect to a Pension Plan or Multiemployer Plan which has
resulted or would reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan, or the PBGC, or
(B) the failure of the Borrower or any ERISA Affiliate to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, and (ii) the liabilities arising under, or which reasonably
would be expected to arise under, clause (i) preceding, individually or in the
aggregate, exceed $250,000,000 or would be reasonably be expected to have a
Material Adverse Effect; or

 

(j)                                     Invalidity of Loan Documents.  (i) This
Agreement, any Note, any Letter of Credit Application, the Arranger Fee Letter,
or the Bank of America Fee Letter at any time after its execution and delivery
and as a result of any act or omission of the Borrower (other than with the
agreement of all the Lenders (or Bank of America, in the case of the Bank of
America Fee Letter, and the Arrangers, in the case of the Arranger Fee Letter)
or upon satisfaction in full of all the Obligations), ceases to be in full

 

47

--------------------------------------------------------------------------------


 

force and effect and such failure continues for 30 days after written notice
thereof from Administrative Agent to the Borrower, or (ii) the Borrower or any
other Person contests in any manner the validity or enforceability of this
Agreement, any Note, any Letter of Credit Application, the Arranger Fee Letter,
or the Bank of America Fee Letter, or (iii) the Borrower denies that it has any
further liability or obligation under this Agreement, any Note, any Letter of
Credit Application, the Arranger Fee Letter, or the Bank of America Fee Letter,
or purports to revoke, terminate, or rescind this Agreement, any Note, any
Letter of Credit Application, the Arranger Fee Letter, or the Bank of America
Fee Letter.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any of the following
actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                require that the Borrower Cash Collateralize
that portion of the L/C Obligations comprised of the aggregate undrawn amount of
outstanding Letters of Credit; and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided that, upon the occurrence of any event specified in subsection (f) of
Section 8.01, the obligation of each Lender to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the Borrower has automatically been required to
Cash Collateralize the L/C Obligations as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting the ratable
share of the fees, indemnities, expenses, and other amounts (including all
attorneys’ fees and expenses and amounts payable under Article III) payable to
each of the Administrative Agent or the Syndication Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, and other amounts (other than principal and interest) payable to
the Lenders (including all attorneys’ fees and expenses and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

48

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer and the
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

Sixth, to payment of any remaining Obligations, ratably among the holders of
such remaining Obligations in proportion to the respective amounts described in
this clause Sixth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX.
AGREEMENT AMONG LENDERS


 


9.01                        APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE
AGENT.


 

(a)                                  Each Lender hereby irrevocably (subject to
Section 9.09) appoints, designates, and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be

 

49

--------------------------------------------------------------------------------


 

issued by it and the Letter of Credit Applications pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
and in the definition of “Agent-Related Person” included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.

 

9.02                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees, or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

9.03                        Liability of Agent-Related Persons.  No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation, or warranty made by the Borrower or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability, or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.


 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement, electronic mail message, or other document or conversation believed
by it to be genuine and correct and to have been signed, sent, or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance), if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved, or accepted or to be
satisfied with, each document or other matter as required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

50

--------------------------------------------------------------------------------


 

9.05                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that, unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.06                        Credit Decision; Disclosure of Information by
Administrative Agent and Syndication Agent.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent or the Syndication Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to the Administrative
Agent and the Syndication Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial, and other condition and
creditworthiness of the Borrower and its respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals, and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial, and other condition and
creditworthiness of the Borrower. Except for notices, reports, and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, neither the Administrative Agent nor the
Syndication Agent, as applicable, shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial, and other condition or
creditworthiness of the Borrower or any of its respective Affiliates which may
come into the possession of any Agent-Related Person.

 

9.07                        Indemnification of Agent-Related Persons.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting its obligation to do so), in
accordance with their Pro Rata Shares, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct or from such Agent-Related Person’s breach of this Agreement;
provided that no action taken in accordance with the directions of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its Pro Rata Share of any costs or out-of-pocket expenses (including attorneys’
fees)

 

51

--------------------------------------------------------------------------------


 

incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower.  The undertaking in this Section 9.07 shall survive
termination of the Commitments, the payment of all Obligations hereunder, and
the resignation or replacement of the Administrative Agent or the Syndication
Agent.

 

9.08                        Administrative Agent in its Individual Capacity. 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Borrower and its respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them.  With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

 

9.09                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders;
provided that any such resignation by Bank of America shall also constitute its
resignation as L/C Issuer.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If no successor administrative agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
Person acting as such successor administrative agent shall succeed to all the
rights, powers, and duties of the retiring Administrative Agent and L/C Issuer
and the respective terms “Administrative Agent” and “L/C Issuer” shall mean such
successor administrative agent and Letter of Credit issuer, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s rights, powers, and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or any other Lender, other than the right of the
retiring L/C Issuer to require the successor L/C Issuer to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

52

--------------------------------------------------------------------------------


 

9.10                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
the L/C Obligations, and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements, and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.09
and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements, and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt, on behalf of any Lender, any plan
of reorganization, arrangement, adjustment, or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11                        Other Agents; Joint Book Runners, Joint Lead
Arrangers.  None of the Lenders or other Persons identified on the facing page
or signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint book runners,” or “joint lead arrangers” shall have any
obligation, liability, responsibility, or duty under this Agreement other than,
in case of such Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

53

--------------------------------------------------------------------------------


 


ARTICLE X.
MISCELLANEOUS


 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver, or consent shall, unless in writing and signed
by each of the Lenders directly affected thereby and by the Borrower, and
acknowledged by the Administrative Agent, do any of the following:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02), other
than an extension pursuant to Section 2.14;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees, or other amounts due to the Lenders (or any of them) hereunder
or under any other Loan Document;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein, on any Loan or L/C Obligation, or (subject to clause
(iii) of the proviso below) any fees or other amounts payable hereunder or under
any other Loan Document; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or fees at the Default Rate;

 

(d)                                 change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive, or otherwise
modify any rights hereunder or make any determinations or grant any consents
hereunder; or

 

(e)                                  change Section 2.13 or Section 8.03 in a
manner that would alter the ratable sharing of payments required hereunder.

 

and, provided, further, that (i) no amendment, waiver, or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document;
(ii) no amendment, waiver, or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it; and
(iii) the Arranger Fee Letter and the Bank of America Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, any
Defaulting Lender shall not have any right to approve or disapprove any
amendment, waiver, or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender.

 


10.02                 NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


 

(a)                                  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed, or delivered to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications

 

54

--------------------------------------------------------------------------------


 

expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone numbers, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, or the L/C Issuer, to the address, facsimile number, electronic mail
address, or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address, or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address, or telephone number specified in the
Register and obtained from its Administrative Questionnaire or to such other
address, facsimile number, electronic mail address, or telephone number as shall
be designated by such party in a notice to the Borrower, the Administrative
Agent, and the L/C Issuer.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided that, notices and other communications to the
Administrative Agent and the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person.  In no event shall a voicemail
message be effective as a notice, communication, or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on the Borrower, the Administrative Agent, the L/C Issuer, and the
Lenders.  The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)                                  Limited Use of Electronic Mail.  Electronic
mail and Internet and intranet websites may be used only to distribute routine
communications (such as Financial Statements, information delivered pursuant to
Sections 6.02(c) or (d), and other information), to distribute Loan Documents
for review and execution by the parties thereto, and to distribute copies of
executed counterparts of Loan Documents, and may not be used for any other
purpose.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent, the L/C Issuer, and each Lender shall be
entitled to rely upon and act upon any notice, statement, certificate, order, or
other document or any telephone message (including telephonic Loan Notices)
believed in good faith by it to be genuine and correct and to have been signed,
sent, or made by or on behalf of the Borrower, even if (i) such telephonic
notices were not followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person, the L/C
Issuer, and each Lender from all losses, costs, expenses, and liabilities
resulting from the reliance by such Person on each notice believed in good faith
by such Agent-Related Person, the L/C Issuer, or such Lender to have been given
by or on behalf of the Borrower.  All telephonic notices to and other
communications with the Administrative Agent or the L/C Issuer may be recorded
by the Administrative Agent or the L/C Issuer, and each of the parties hereto
hereby consents to such recording.

 

55

--------------------------------------------------------------------------------


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer, or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers, and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.

 

10.04                 Attorneys’ Fees, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation,
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent, or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable attorneys’ fees, and
(b) to pay or reimburse the Administrative Agent, the L/C Issuer, and each
Lender for all reasonable costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable attorneys’ fees.  The foregoing
costs and expenses shall include all search, filing, recording, title insurance,
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, counsel to the Administrative Agent, the L/C Issuer, or
any Lender.  All amounts due under this Section 10.04 shall be payable within 30
Business Days after demand therefor.  The agreements in this Section 10.04 shall
survive the termination of the Total Commitment and repayment of all the other
Obligations.

 

10.05                 Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person,  the L/C Issuer, each Lender, and
their respective Affiliates, directors, officers, employees, counsel, agents,
attorneys, and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses, and disbursements
(including reasonable attorneys’ fees and expenses) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance, or administration of
any Loan Document or any other agreement, letter, or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrowers or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (d) any
claim, litigation, investigation, or proceeding relating to any of the
foregoing, whether based on contract, tort, or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation, or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses, or

 

56

--------------------------------------------------------------------------------


 

disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or from such Indemnitee’s breach of this
Agreement.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  All amounts due under this Section 10.05
shall be payable no later than ten Business Days after demand therefor. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent or the L/C Issuer, the replacement of any Lender, the
termination of the Total Commitment, and the repayment, satisfaction or
discharge of all the other Obligations. An Indemnitee will promptly notify the
Borrower upon receipt of written notice of any claim, action, suit, or
proceeding made, commenced, or threatened that could give rise to an Indemnified
Liability; provided that, any failure by such Indemnitee to give such notice
shall not relieve the Borrower from its obligations to indemnify the Indemnitee
unless (and then solely to the extent) the Borrower is materially prejudiced
thereby.

 

10.06                 Payments Set Aside.  To the extent that the Borrower makes
a payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 


10.07                 SUCCESSORS AND ASSIGNS.


 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this
Section 10.07, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.07, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section 10.07 (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.07 and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy, or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and its Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the

 

57

--------------------------------------------------------------------------------


 

assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or a Lender Affiliate or an Approved Fund (as
defined in subsection (h) of this Section 10.07) with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes any Loans
outstanding thereunder) or principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and the L/C Issuer and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500.  Subject
to acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04, and 10.05
for claims arising with respect to circumstances occurring prior to the
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver new or replacement Notes to the assigning Lender and the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with, and subject to, subsection (d)
of this Section 10.07.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and participations in L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall provide copies of the Register to the
Borrower upon its reasonable request.

 

(d)                                 Any Lender at any time may, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) at the time owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that

 

58

--------------------------------------------------------------------------------


 

such Lender shall retain the sole right to enforce this Agreement and to approve
any amendment, modification, or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver, or
other modification that would (i) postpone any date upon which any payment of
money is scheduled to be paid to such Participant, or (ii) reduce the principal,
interest, fees or other amounts payable to such Participant.  Subject to
subsection (e) of this Section 10.07, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04, and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 10.07.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that (i) such Participant agrees to be subject
to Section 2.13 as though it were a Lender and (ii) the Borrower has given prior
written consent to the sale of the participation to such Participant.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(g)                                 If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
or approval to an assignment which does not meet the minimum assignment
threshold specified in clause (i) of the proviso to the first sentence of
Section 10.07(b)), the Borrower shall be deemed to have given its consent or
approval five Business Days after the date the Assignment and Assumption has
been delivered to the Borrower by the assigning Lender (through the
Administrative Agent) unless such consent or approval is expressly refused by
the Borrower prior to such fifth Business Day.

 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) a Lender Affiliate; (c) an Approved
Fund; and (d) any other Person (other than a natural Person) approved by the
Administrative Agent and the L/C Issuer and, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed), provided that, notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) a Lender Affiliate.

 

59

--------------------------------------------------------------------------------


 

“Lender Affiliate” means, with respect to a Lender, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Lender.  “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

Notwithstanding anything to the contrary contained herein, if at any time the
L/C Issuer assigns all of its Commitment and Loans pursuant to subsection (b)
above, the L/C Issuer may upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer.  In the event of such resignation, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder.
Upon the appointment of a successor L/C Issuer, such Person acting as such
successor L/C Issuer shall succeed to all the rights, powers, and duties of the
retiring L/C Issuer, and the term “L/C Issuer” shall mean such successor Letter
of Credit issuer, and the retiring L/C Issuer’s rights, powers, and duties as
L/C Issuer shall be terminated, without any other or further act or deed on the
part of the retiring L/C Issuer or any Lender, other than the right of the
retiring L/C Issuer to require the successor L/C Issuer to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer, with respect to such Letters of Credit. The failure by the Borrower to
appoint any such successor shall not affect the resignation of the retiring L/C
Issuer; provided that if the L/C Issuer retires and no successor L/C Issuer has
been appointed by the Borrower, the retiring L/C Issuer shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).

 

10.08                 Confidentiality.  Each of the Administrative Agent, the
L/C Issuer, and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees, and agents, including
accountants, legal counsel, and other advisors who have a need to know such
information in connection with the transactions contemplated by this Agreement
or the provisions of other financial products or services to Borrower (and each
disclosing party agrees that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority having jurisdiction over the disclosing party, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.08 or any similar
confidentiality undertaking by which the disclosing party is bound, or
(ii) becomes available to the Administrative Agent, the L/C Issuer, or any
Lender on a nonconfidential basis from a source other than the Borrower, and not
from a Person party to the Loan Documents, or (i) to the National Association of
Insurance Commissioners or any other similar organization.  In addition, the
Administrative Agent, the L/C Issuer, and the Lenders may disclose the (i)
existence of this Agreement, (ii) the initial pricing under this Agreement,
(iii) the Termination Date and the Maturity Date, (iv) the initial principal
amount of this

 

60

--------------------------------------------------------------------------------


 

Agreement, and (v) the identities of the Administrative Agent, the Syndication
Agent, the L/C Issuer, the Arrangers, and the documentation agents under this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent, the L/C Issuer, and
the Lenders in connection with the administration and management of this
Agreement, the other Loan Documents, the Commitments, the Loans, and the Letters
of Credit.  For the purposes of this Section 10.08, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the L/C Issuer, or any Lender on a nonconfidential basis prior to disclosure by
the Borrower.  The Administrative Agent, the L/C Issuer, the Syndication Agent,
and each Lender shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and each party hereto may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure; provided that, with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the
transactions contemplated hereby.

 

10.09                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender, hereunder or under any Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.10                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

61

--------------------------------------------------------------------------------


 

10.12                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter, including any commitment letter relating to the
credit facility contemplated hereby.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

 

10.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.

 

10.14                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity, and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby, and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid, or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

10.15                 Foreign Lenders.

 

(a)(i)                       Each Lender that is not a “United States person”
within the meaning of Section 7701(2)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, with a copy to the Borrower, prior to
receipt of any payment subject to withholding under the Code (or upon accepting
an assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax including any exemption pursuant to Section 881(c) of the Code. 
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent, with a copy to the Borrower, such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent, with a copy to the Borrower, of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other

 

62

--------------------------------------------------------------------------------


 

times as may be necessary in the determination of the Administrative Agent (in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates, or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that, if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates, or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.15(a).

 

(b)                                 Upon the request of the Administrative
Agent, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section 10.15, and
costs and expenses (including attorneys’ fees and expenses) of the
Administrative Agent.  The obligation of the Lenders under this Section 10.15
shall survive the termination of the Total Commitment, repayment of all the
Obligations hereunder, and the resignation of the Administrative Agent.

 


10.16                 REMOVAL AND REPLACEMENT OF LENDERS.


 

(a)                                  Under any circumstances set forth herein
providing that the Borrower shall have the right to remove or replace, as the
case may be, a Lender as a party to this Agreement, the Borrower may, upon
notice to such Lender and the Administrative Agent, (i) remove such Lender by
terminating such Lender’s Commitment and repay in full all principal, interest,
fees, and other amounts owing or accrued

 

63

--------------------------------------------------------------------------------


 

to such Lender through the date of termination (including any amounts payable
pursuant to Section 3.05), or (ii) replace such Lender by causing such Lender to
assign all its Commitment, Loans, and participations in L/C Obligations (without
payment of any assignment fee) pursuant to Section 10.07(b) to one or more other
Lenders or Eligible Assignees procured by the Borrower; provided that, if the
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to remove or replace, as the case may be,
all Lenders that have made similar requests for compensation pursuant to Section
3.01 or 3.04.  If the Borrower proceeds under clause (i) of the preceding
sentence, the Borrower shall provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuer as it may reasonably
require with respect to the obligation of the removed Lender or Lenders to fund
participation interests in any L/C Obligations then outstanding.  Any Lender
being replaced pursuant to clause (ii) of the preceding sentence shall execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment, Loans, and participations in L/C Obligations.

 

(b)                                 This Section 10.16 shall supersede any
provision in Section 10.01 to the contrary.

 


10.17                 GOVERNING LAW.


 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT, AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT, OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.18                 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR

 

64

--------------------------------------------------------------------------------


 

A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.19                 TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE
LOAN DOCUMENTS.

 

10.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of Page  Intentionally Left Blank

Signature Pages Follow]

 

65

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

 

ALLTEL CORPORATION, as the Borrower

 

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

 

Scott T. Ford

 

 

Chief Executive Officer and President

 

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

 

BANK OF AMERICA, N.A., as the Administrative
Agent, the L/C Issuer, and a Lender

 

 

By:

/s/ Todd Shipley

 

Name:

Todd Shipley

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as the Syndication Agent

 

 

By:

/s/ Cecile Baker

 

Name:

Cecile Baker

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

MERRILL LYNCH BANK USA,
as a Lender

 

 

By:

/s/ D. Kevin Imlay

 

Name:

D. Kevin Imlay

 

Title:

Senior Credit Officer

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

JPMORGAN CHASE BANK,
as a Lender

 

 

By:

/s/ David M. Mallett

 

Name:

David M. Mallett

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

CITIBANK, N.A., as a Lender

 

 

By:

/s/ Elizabeth H. Minnella

 

Name:

Elizabeth H. Minnella

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

By:

/s/ Mark L. Cook

 

Name:

Mark L. Cook

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

SUNTRUST BANK, as a Lender

 

 

By:

/s/ Thomas C. King, Jr.

 

Name:

Thomas C. King, Jr.

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

BANK ONE, NA, as a Lender

 

 

By:

/s/ Matthew J. Reilly

 

Name:

Matthew J. Reilly

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender

 

 

By:

/s/ Christopher A. Swindell

 

Name:

Christopher A. Swindell

 

Title:

Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

REGIONS BANK, as a Lender

 

 

By:

/s/ David Waller

 

Name:

David Waller

 

Title:

Vice President, Corporate Banking, Regions Bank

 

 

--------------------------------------------------------------------------------


 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
July 30, 2003, among ALLTEL Corporation, as the Borrower, Bank of America, N.A.,
as the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Syndication Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

WILLIAM STREET COMMITMENT CORPORATION,
(Recourse only to William Street Commitment Corporation)
as a Lender

 

 

By:

/s/ David Weil

 

 

David Weil

 

 

Treasurer

 

 

--------------------------------------------------------------------------------

